Citation Nr: 1338072	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine with stenosis (formerly chronic lumbosacral sprain), currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As discussed below, in the March 2012 rating decision on appeal, the RO granted service connection for radicular irritation, left lower extremity, radicular irritation, right lower extremity, and for a scar, status post lumbar fusion L4-L5.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO also continued a 20 percent disability rating for degenerative joint disease, left shoulder, continued a 10 percent disability rating for degenerative joint disease, left knee, with limitation of motion, continued a 10 percent disability rating for residuals of a right ankle injury, continued a 40 percent disability rating for the service-connected lumbar spine disability, denied service connection for left central disc protrusion at C6-C7 with moderate left sided neural foraminal narrowing and radicular irritation, and denied a TDIU.  

In May 2012, the Veteran filed a notice of disagreement with the entire March 2012 rating decision.  However, in June 2012, he informed the RO that he was only appealing the issue of an increased rating for his lumbar spine disability.  Furthermore, in a March 2013 statement, he indicated that the only issue from the April 2012 rating decision that he wished to appeal was the issue of an increased rating for his lumbar spine disability.  In addition, in a March 2013 Informal Conference Report, it was noted that the Veteran had withdrawn his appeal with regard to the issue of service connection for a cervical spine disability, and that he was only appealing the evaluation of his service-connected degenerative disc disease of the lumbosacral spine with stenosis.  

For reasons discussed further below, the Board finds that the issue of entitlement to a TDIU is still before the Board on appeal.  However, the issues of entitlement to service connection for a cervical spine disability, and entitlement to increased ratings for a left shoulder disability, a left knee disability, and a right ankle disability, are not currently before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The most recent VA examination in connection with the Veteran's service-connected lumbar spine disability was conducted more than two years ago, in October 2011.  The Veteran has reported that his disability has worsened since his last examination.  Specifically, he has reported being bedridden due to back pain and incapacitating episodes at least once a week.  He has also reported limitation of movement and functional impairment, including problems with sitting and standing for prolonged periods of time, and weight bearing, which he claims he was experiencing at the time of the October 2011 VA examination.  He has also insinuated that he does not have the same degree of range of motion as he did during his last examination.  See February 2012 statement from the Veteran, May 2012 notice of disagreement, March 2013 statement from the Veteran, and April 2013 VA Form 9.  The Veteran has also submitted statements from his wife, which indicate that his lumbar spine disability has worsened.  Specifically, she reported that the Veteran is in debilitating pain much of the time from his low back disability, which interferes with his sleep, and that after work, he has to get off of his feet and lie down.  See February 2013 statement from the Veteran's wife.

VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995). See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record reflects that the Veteran also claims that he is unemployable as a result of his service-connected disabilities, including his low back disability and left shoulder, left knee, and right ankle disabilities.  In this regard, the Veteran filed a formal claim for TDIU in September 2011.  The March 2012 rating decision, in pertinent part, continued a 40 percent disability rating for the service-connected lumbar spine disability, and denied a TDIU.  In May 2012, the Veteran filed a notice of disagreement with the entire March 2012 rating decision.  However, in June 2012, he informed the RO that he was only appealing the issue of an increased rating for his lumbar spine disability.  Accordingly, an SOC was issued in March 2013 with regard to the issue of an increased rating for the lumbar spine disability only.  However, in the VA Form 9, received on April 18, 2013, the Veteran again indicated that he was in disagreement with the denial of his claim for unemployability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  The Veteran's employer reported in a September 2011 statement that the Veteran's hours and duties at work had been reduced to compensate due to his low back disability, and other service-connected orthopedic disabilities.  The employer noted that the Veteran was working more hours than he was physically able to, but he did so because he had to support his family.  Recent statements from the Veteran, his co-workers and his wife also indicate that the Veteran has difficulty performing his duties at work, and that he has had to reduce his hours at work significantly, due to his service-connected disabilities.  See February 2013 statements from the Veteran's co-workers and his wife, and March 2013 statement from the Veteran.  The October 2011 VA examiner noted that the Veteran reported that he was able to do his part-time job and drive, but he also complained of constant pain with prolonged positions.  A March 2013 VA examiner opined that the Veteran would have notable difficulty in a more typical full-time work setting due to his now service-connected depression, which was found to be secondary to the lumbar spine disability.  However, there is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on his ability to work.  This question is a medical question which requires a VA examination.  
The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his lumbar spine disability since 2011.  After securing any necessary releases, obtain those records identified by the Veteran.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to address the current severity of his service-connected lumbar spine disability.  The claims file should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  

All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  A complete history should be obtained from the Veteran and be recorded in the examination report.  

The examination should include range of motion studies.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

The examiner should also report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to his service-connected low back disability.  The examiner should also specifically state if ankylosis and muscle spasm are present.  

3.  Then, afford the Veteran appropriate VA examination(s) to determine whether his service-connected disabilities preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  A single examination need not be conducted to consider all service-connected disabilities.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient to preclude the Veteran from obtaining and maintaining substantially gainful employment.  

The Veteran is currently service connected for degenerative disc disease of the lumbosacral spine with stenosis; a mood disorder, associated with the degenerative disc disease of the lumbosacral spine with stenosis; degenerative joint disease of the left shoulder with mild tendonitis; left knee instability, postoperative meniscal tear; residuals of right ankle injury, status post removal of osteophyte at medial malleolus; a surgical scar on the medial aspect of the right ankle; degenerative joint disease of the left knee, with limitation of motion associated with left knee instability, postoperative meniscal tear; radicular irritation of the left lower extremity associated with degenerative disc disease of the lumbosacral spine with stenosis; radicular irritation of the right lower extremity associated with degenerative disc disease of the lumbosacral spine with stenosis; a postoperative appendectomy scar; plantar corns of the feet; and scar, status post lumbar fusion L4-L5 associated with degenerative disc disease of the lumbosacral spine with stenosis

The Veteran has reported four years of college education, with a Bachelors of Science degree in Psychology, received in September 2010.  He has been employed since May 2003 as a manager at an apartment complex.  He currently works part-time (3-4 hours per day) in a mostly sedentary position.

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

